DETAILED ACTION
1.	This action is in response to applicant's amendment received on 4/6/2022.  Amended claims 1-3 and 11 are acknowledged and the following new grounds of rejection below are formulated.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the gap" in line 2. There is insufficient antecedent basis for this limitation in the claim. Examiner notes that since the gap is mentioned in claim 5 as only in the second option with the clause “OR”, there is no sufficient antecedent basis for “the gap”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11-12, and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McMahan (U.S. Patent Number 2,316,608), hereinafter “McMahan”.
Regarding claim 1, McMahan discloses an interface of a centrifugal fan, comprising: an inlet shroud (20) of an impeller (14, shown in figure 1); and an air intake (intake for 2) positioned adjacent the inlet shroud (column 1, lines 46-55), wherein an interior surface of the air intake (surface of 2) and an adjacent portion (upper portion of 20 that connects to 2 shown in figure 1) of the inlet shroud are aligned and define a smooth flow path for an airflow entering the centrifugal fan (column 1, liens 21-25 mention the centrifugal fan). Examiner notes that the casing (2) and inlet shroud (20) define a smooth flow path with minimal gap (column 1, lines 55-60 mention that the gap is very minimal) when they both (2 and 20) are connected.
Regarding claim 2, McMahan discloses the interface of claim 1, wherein the adjacent portion of the air inlet shroud includes a second interior surface (surface of 20), and the interior surface (surface of 2) and the second interior surface cooperate to define the smooth flow path (shown in figure 1).
Regarding claim 3, McMahan discloses the interface of claim 2, wherein the interior surface (surface of 2) and the second interior surface (surface of 20) are aligned (shown in figure 1).
Regarding claim 4, McMahan discloses the interface of claim 1, wherein the air intake includes a bell mouth contour (contour of 2) and an inner diameter at a distal end of the bell mouth contour is equal to or minimally smaller than an inner diameter of an adjacent portion (top end portion of 20) of the inlet shroud. Examiner notes that the bottom end portion of 2 is smaller in diameter than the top end portion of 20. 
Regarding claim 5, McMahan discloses the interface of claim 1, wherein the air intake (2) is positioned in overlapping arrangement with a portion of the inlet shroud (20, shown in figure 1).
Regarding claim 6, McMahan discloses the interface of claim 5, wherein the air intake includes a distal end (bottommost end of 2) and the inlet shroud includes an inlet end (topmost end of 20), and an inner diameter at the distal end of the air intake is smaller than an inner diameter at the inlet end of the inlet shroud (shown in figure 1); and/or wherein the air intake further comprises: a sidewall; a bell mouth contour; and a gap defined between a portion of the bell mouth contour and the sidewall.
Regarding claim 7, McMahan discloses the interface of claim 6, wherein an inlet end of the inlet shroud is positioned within the gap (column 1, lines 55-60 mentions that there is a clearance or gap between the two).

Regarding claim 8, McMahan discloses the interface of claim 1, wherein the inlet shroud further comprises: a first portion (top half portion is axial) having a generally axial contour; and a second portion (bottom half portion is arcuate) having an arcuate contour.
Regarding claim 9, McMahan discloses the interface of claim 8, wherein a thickness of the first portion varies over an axial length of the first portion. Examiner notes that this claim does not mention that the thickness has to vary continuously. Figure 1 shows differing thicknesses of the upper half portion. 
Regarding claim 11, McMahan discloses a centrifugal fan for use in an air conditioning device comprising: an impeller configured to rotate about an axis of rotation, the impeller having a plurality of blades and an inlet shroud mounted to a distal end of the plurality of blades; and an air intake positioned upstream from the impeller relative to a main airflow such that the air intake and the inlet shroud axially overlap, the air intake being contoured to direct the main airflow towards the impeller, wherein an interior surface of the air intake and an adjacent portion of the inlet shroud are aligned and define a smooth flow path for an airflow entering the fan. Refer to the rejection of claims 1 and 5 for further details since the limitations are similar. 
Regarding claim 12, McMahan discloses the fan of claim 11, wherein the smooth flow path does not include a lateral offset at an interface between the air intake and a downstream portion of the inlet shroud relative to the airflow.  Examiner notes that figure 1 of McMahan shows no lateral offset. 

Regarding claim 14, McMahan discloses the fan of any of claim 11, wherein the air intake includes a first interior surface and the inlet shroud includes a second interior surface, and the first interior surface and the second interior surface cooperate to define the smooth flow path; and/or wherein the first interior surface and the second interior surface are aligned. Refer to the rejection of claim 2 for further details since the limitations are similar. 
Regard claim 15, McMahan discloses the fan of claim 11, McMahan discloses wherein the air intake further comprises: a sidewall (; a bell mouth contour (contour of 2); and a gap (column 1, lines 55-60 mentions a gap) defined between a portion of the bell mouth contour and the sidewall (shown in figure below); and/or wherein an inlet end of the inlet shroud is positioned within the gap.

    PNG
    media_image1.png
    571
    900
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMahan.
Regarding claim 10, McMahan discloses the claimed invention but is silent to disclose that the air intake and the inlet shroud are formed of identical materials. It would have been obvious to one having ordinary skill in the art before the effective filing date of when  the invention was made to have the inlet shroud and the air intake be formed of identical materials, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 13, McMahan discloses the claimed invention except for the downstream portion of the inlet shroud overlaps with an extended profile defined by an interior surface of the air intake. It would have been an obvious matter of design choice to provide a downstream portion of the inlet shroud overlapping an extended profile defined by an interior surface of the air intake, since applicant has not disclosed that such an arrangement solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well without the overlapping of the extended profile of the air intake with the inlet shroud.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection relies on a new McMahan reference. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED O HASAN whose telephone number is (571)272-0990. The examiner can normally be reached Monday-Friday; 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED O HASAN/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        6/22/2022